Case 1:20-cv-00008-REB Document 117 Filed 05/25/21 Page 1 of 7

Court filing Record
Court: US District Court Idaho
Date: 05/25/2021

Case No.: 20-00008
Inmate Name: Williams, Kent
Inmate No.: 119473

Document Title: | Motion to reconsider courts May 19, 2021 order relative to
injunctive motions evidentiary hearing request

Total Pages 6
inmate Verification of page count signature:_Filed without inmate review___

Document_1_ of _1_

 

 
Case 1:20-cv-00008-REB Document 117 Filed 05/25/21 Page 2 of 7

Keny W\\hyawsd

 

 

\AdIB= LMS

 

 

RO Got S|

 

Vous. dao 3707

 

Uarted Shetes Dishtict couct

 

District of Zdake

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kent Willian, |
Plawar FE, \ No. |} 20-cv- 60008 ~KEB
vo | motion Jo Reconkider courts
\pray_ 14, 202} Cz or 13) order
Ass. Worded_ McKay, related Yo Enynchve moliens j
| hal, Dekndauts. | eu deat ory Heavt ny Regvested |
Kent wi lhavas, Plank, asks He. couch to feeemSide phy

 

i cde cela ect he Als in) uachve moins pelateel to
ass fy cous. C ordy page 18. bes #6 way dismessed

 

 

wy Whouk preydit.,

 

7 has bel teat te Conk. remedy j s oepey vareshsh

 

 

sams bed ave cespowsibn ity al Ais hel docurmee ly - fy Nhat a i

over A he. tne Gyr al | b he al

 

 

 

 

Re consider - |

stk § (ead Wis legal cunt J At all, AT. Rss timR ad
Case 1:20-cv-00008-REB Document 117 Filed 05/25/21 Page 3 of 7

 

tthe court ignored Facts or af facts wee rr dispute willows should |

ave, bert gorded an endetry Acariny © Oo

 

_iilaws s_enbitled ty meaningful access, Perpetual protions for

 

_exkeubwons of Aime, especie Wy on Ais. Crummat a. pcals pe ash
p EDPElary f

 

uray ful the cours fume ay. olse chills Ab regat Pp fepescah

Man 5 k Willtoms wos toying. des po ably ) bdo. July! ir 20eo, foo

 

—Desmsy hir_covct appotled atlormey an hi post conviction.

 

Ale acho of the Deleiduuts proferted Meaty and hes fered a

 

RD. Loe his_ appeal of hah disease (hich Lt 5 vba tice lly nn
— appowted: —Deferdouk Anve.. prevented, communication with Saco
— attomey nl cal Ae dusmuss. fhe PD Secauie. the achrors
co (aod, © Conduned \ ont abrli ty of te. ddadank ae |
prevent ime Seams (vosewin es ae ls zh 2 fae vo
ty. the pen poy ~will> prevent ye From vot Defeulting,

 

  

 

 

bps

ants he cow wot represeah Asche

tvullians offered ever. paren Declootions and Aas swons fr
dhe eristevte of eudevce (yrievanees, Concer’ forms and apes fons

- orders) that prove teat fhe. Detodaats. Cond) or raintal Acalla) :
did nt. "“belteye™ (courts word) paper anc Pow welt

o Pryreak. Quite. the. opposilel EXRTURG @emphisiS

 

ue was 0 consideration of Ae mofives oc gincerty of
fle dekardawls clams avd arguments,

 

 

unless FD ordeed or uadu shed, wilhams past Jove fle J
| ola ty at all : tues do. pat ad fle capa tuly of af all, a

 
Case 1:20-cv-00008-REB Document 117 Filed 05/25/21 Page 4 of 7

 

who

“ho dues dhe Court feconctle. its opivlod/ wlta_ fe fact dak
The defovdente Ind nut, FACT - cited Fags; be heve. wilham S,
gat ted A _LdAY ty owen theseselyt 5 Dinas. ow Candide

 

 

nape WA lege anol! cguld yi) seb CS Jrmnache.> OC dah
pape (wit) not a Meat? nebottrstand mq the Sack Cz. sil
rave not see_all Ye Glas ok the Defasdauts The hefyvdauts
Sungyy duh wot expla A, iWeat ac} lable avd tel lated to williams ,
Soc vw Res ond Qalst, Ther actors would be completely COvatwe
lo Ahat claivar See de Declosatiors, they al Ilowsecl locge speck §

 

oS page avd ys. ZF this is prdwypvte (an cudovhlar y Acarng

odd be held. |
the loai ste Oo - describ ca alr cady - cued contidtahialt Wy ol CAIN

a

 

“amide 5 strbe. fowler Pot a vo optim. Brd_ zp “Codd he

Ory ed under Lows legal services wsoul be fequirecl , (acd in
ox_pavote setting. wilhaus wold abla ack fe coh —

 

 

 

yo at lcuyt Set guide lincs_ on fee. witer all dve. Sespech,
obsucd order of av janatke scribe. of COM Pew! or § = (big
Roblin wit then. They hak me, recatly ane pr uring out
side toy, coll and fold stot F. & urunated ov} side ol oy door.
ne yood Pre for te jaccll Cana: B+ No acho ues
ea, lsd vee. shworh caw, dsmitted, Aah is bs beset. _

 

“i completely Pine He “untihed alle nation. Zz clogged 4

 

 

 

Shak el pad her Iheral | sSrnclarel wd radher ambiqua rpc _cav
say AWS, OMG “might Vi hold. be a _fealishe comgiddahon.

une sy Cals Retconstder =

Nat

 
 

Case 1:20-cv-00008-REB Document 117 Filed 05/25/21 Page 5 of 7

 

; Dalle 06 or a mused. poor On OF. - ff of vedch pe Ewes

 

C Slo. ok Wa Swe os “Chose ofS “nol” ‘atte te wut dd wh |
T pepeak omy of jhe adhoimys. Cole Kacts boucvey ta) _
wails. musk pave be Cae Aim pape ’§ pegncaall \y iF jee Wee

Gore) fo diclede. Qed tedawly | jle_woutk does pot hist ib.

 

S

- caprepriate to de 1b Standby vo ond ove ce ter? flea seh i
davts do

Sours iF. th. coset. dees Not aca pr. dle Buk, Det

 

 

rot, wear did, hele _popers and pol Ka fieah

 

SES Se yd nd be
WwW hat Tey Aue Ald Je court.

 

Th herd So weegine_ how A, Pow. aed Pale cold be Ge

 

J sobcty. iss4e- fe aud deat os Loud be.
_Caspelltng wmheegh in temporovly

 

  

 

poh yt word oot Pe the oslside world,

Ah ocbe th pot wareated under fle fuck Sefow fle oh
ped Us shocking fo de comsucne Jhaf dhe cont Feds th
pepleble Chord fo lrwgine any. sewalla\toc a quecd bo

ead (Axed. over fle ter INGA leyal pail e Aim, vilhans

7 og ts pe ore fo. evalu i ced iF yf fies the! jl

 

by. fucka nnn IOAd WEE offered) pope tue js. i
rd ty yw willtors You Supe fe Memorize AD ceed

 

Tle. oaly_/) Jivathed a
cots. T+ hey nok bee remotely found fur me willows.
atedCay, elo AND. Pr comphelly (ew Intuded Wilhans does
Case 1:20-cv-00008-REB Document 117 Filed 05/25/21 Page 6 of 7

 

ry peer\

 

 

ar \ars \eliuues We coo $5 readung or Lewy, ehal , Lay

 

CO nureoY od pub Ake Pismo made ve, dingo)

 

se

\
wlaresk pra ntvonlcately above his. And Harm ix Seyand eshSlshed
Zs pramfestec already ged wposis& pot - geh Wore.

 

 

 

coal nrg wee) brazylt yhaf up ewlec pad mclcay Fuld

Ne, oie, Villes (dso ret have. Filed a law sak Oe Jn,

 

Nuralcqal Whig Wot ty osSisk Ih Dething AW £-TRo out of
Vo LQ « They lun Mow Ste Uilhvans Fron Fishing co suit,

 

 

Ld awd hes [nw iy NUuSsessl pe suaply 04s utd CIWS AS Eyres

 

he (aly pe erampl Gr audeuhery Acariay i feouived
red ore 1s alia pey vested”) he. uskecl Lshy Gq fect of Lax

 

pape” _ We peal mood Cocedhs ih cape TS¢e - “one a Shg Pepe”

 

bel ak coms my safe but a Sing piece of pares by
voce “nr cork [AS nuk He ha bee! pas hig o/h fier

 

 

 

Sere a cEs AlLraafe ik locus assessed all Sgtfs of Jk jogs

 

undeiore, Rw prtectal Ialthy paper, wruve dy peunch frown

predic ete tuk cant Se assessed hw fegal pyprte
Palus, eft. INAS WAL pe pe boo d PoP L Eros Lf youdd ok %

Very ® saul cwmguat of Paper (SOS detesmined fe Ge

 

 

sate by Clin ca| Pal, AT count /ess amount,

 

 

 

 

 

 

WO, it lrzts § q Leck Zz sper hully did Sys log ys |

ard 2 cull save up fw days pe pose 2 fold
dudge Dale 2 Lad ip um cll, “should 2 get ph pe
testimony Nod

 

 

 

Recousder -~-5
Case 1:20-cv-00008-REB Document 117 Filed 05/25/21 Page 7 of 7

 

hoy me williaes not profeed enwgh evidwcn to fequie |

id

A

 Dekduwts clams syrere of dwe? Cu Z preseah

Dh E-TRO_pouy Se root. wot fle potion far

 

hence, 2

 

— bAWA psy 25, 207

—tontesian, Thovgr objected fo if decfahon A deemed Ja voy

 

J ayuda les wut Ge seh, sitting don) before [rs ite che Sun be
Was dupes here us ad Z. cw vivigre see chads Gemy

arte ce Gor consishmy ard Clad of flout 2 shé fo we

 

Ww teed tegul mel do me Ib de dae I priv and fle
ead Uypa e@or plugs so cant. Kewl whel les sayiny ad

tke qt up Noa Yow pur peg... fo vacerole IT. CAMs 4 .

we Seve We die, Dhred un wo &tcess_ ard Mer jrsune cacteons _

 

ok SEE dee ps tue sue pepedimcals ai Crusfratims fo
le i 04 al fy acess cowl ad cla Nove pe tawk fey

cactias 6 doey it! 7 do dhunk He cowl fos acephimng all wy _

 

 

 

—Meadias hiding be me avd fav my Dw haw jboveus
ee : .

Bird goodness Judge, Za gluiag. pespeug (ily of. ry fod

Quy, skFF? Please feconsidi ny Cage Ae i

 

 

 
